 Case: 2:19-cv-05523-JLG-KAJ Doc #: 34 Filed: 05/06/20 Page: 1 of 5 PAGEID #: 220



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


AMERICAN CONTRACTORS
INDEMNITY COMPANY,

                       Plaintiff,

        v.                                            Civil Action 2:19-cv-5523
                                                      Judge James L. Graham
                                                      Magistrate Judge Kimberly A. Jolson


LINKOLOGY, INC., et al.,

                       Defendants.

                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Allow Alternative Methods of

International Service. (Doc. 30). For the reasons that follow, Plaintiff’s Motion is GRANTED.

   I.        BACKGROUND

        Plaintiff filed its Complaint for indemnity and enforcement of a general indemnity

agreement on December 17, 2019. (Doc. 1). Three of the six named Defendants, National

Property Management, LLC (“National Property”), Rami Batshoun, and Randa Batshoun, have

not been served. Plaintiff has attempted to serve these Defendants domestically in the United

States. (See Doc. 30 at 3; see also Doc. 29). And the Court has granted Plaintiff additional time

to continue these efforts. (See Doc. 33). But “[u]pon information and belief,” Plaintiff believes

these Defendants “now reside and work in Morocco.” (Id.). For evidence, Plaintiff has attached

the declaration of Donatella Lukez Beatrice, who attempted to locate and serve these Defendants,

(Doc. 30-1), as well as a record of these attempts, (id. at 6–17).

        Plaintiff has moved under Rule 4(f)(3) of the Federal Rules of Civil Procedure to allow the

following alternative methods of service:
 Case: 2:19-cv-05523-JLG-KAJ Doc #: 34 Filed: 05/06/20 Page: 2 of 5 PAGEID #: 221




         (1)     via FedEx at the address in Morocco where Defendants Rami and Randa
                 Batshoun “are believed to reside and/or work;”
         (2)     via email to what is believed to be Rami Batshoun’s business email
                 address;
         (3)     via FedEx and via electronic mail to Ohio attorney Eric Goering, who
                 Plaintiff believes to be Rami Batshoun’s legal counsel in the United
                 States; and
         (4)     via Rami Batshoun’s LinkedIn account.

(Doc. 30 at 1–2).

   II.         STANDARD

         The requirements for service of both corporations and individuals under Rule 4(f)(3) “are

that the alternative method of service authorized under that provision (1) must be directed by the

court, and (2) must not be prohibited by international agreement.” Med. Protective Co. v. Ctr. for

Advanced Spine Techs., Inc., No. 1:14-CV-005, 2014 WL 12653861, at *1 (S.D. Ohio Jan. 13,

2014) (citing Lexmark Int’l, Inc. v. Ink Techs. Printer Supplies, LLC, 291 F.R.D. 172, 174 (S.D.

Ohio 2013); 4B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure, § 1134

(3d ed. 1998) (“The only proscription on the district court’s discretion [to authorize alternative

service] is that the method not be prohibited by international agreement.”)). Further, “[t]he method

of service selected must also satisfy due process requirements in that it be ‘reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.’” Med. Protective Co., 2014 WL 12653861, at *1

(quoting Lexmark Int’l, Inc., 291 F.R.D. at 174).

         Importantly, “Rule 4(f)(3) is neither a last resort nor extraordinary relief.” Med. Protective

Co., 2014 WL 12653861, at *1 (quotation marks and citations omitted). Rather, “[i]t is merely

one means among several which enables service of process on an international defendant.” Id.

(quotation marks and citations omitted). In assessing Plaintiff’s Motion, “[t]he Court must




                                                   2
 Case: 2:19-cv-05523-JLG-KAJ Doc #: 34 Filed: 05/06/20 Page: 3 of 5 PAGEID #: 222




determine within its discretion whether the facts and circumstances of the case warrant an order of

alternative service.” Id. (citations omitted).

   III.      ANALYSIS

          Plaintiff explains that, because Rami and Randa Batshoun “are now believed to live in

Morocco” and because Defendant National Property’s sole member is Randa Batshoun, service

must be made via Rule 4(f)(3). (See generally Doc. 30). Three of Plaintiff’s four proposed

methods of service satisfy that Rule.

          First, Plaintiff seeks to serve Defendants at the Casablanca address where Rami and Randi

Batshoun’s are believed to either live or work. As Plaintiff notes, Article 10(a) of the Hague

Convention permits service by mail as long as the receiving state has not objected to such service

and the service is authorized under otherwise applicable law. Water Splash, Inc., v. Menon, 137

S. Ct. 1504, 1513 (2017). As Plaintiff notes, Morocco has not objected to service by mail. (See

Doc. 30 at 7 (citing Hague Convention table providing that Morocco does not oppose service by

mail under Article 10(a))). And both federal and state law permit service by mail. See Fed. R.

Civ. P. 4(f)(2)(C)(ii) (permitting service by mail); Ohio R. Civ. P. 4.1(A)(1)(a) (same). But it

appears unlikely that this method will work here. (See Doc. 30-1, ¶¶ 8–12 (noting that packages

sent to Rami and Randa Batshoun at the Casablanca address were refused)). Accordingly, service

by mail does not appear reasonably calculated to provide Defendants notice.

          Plaintiff’s remaining proposals fare better. Plaintiff seeks to serve Ohio attorney Eric

Goering, who served as Rami Batshoun’s local counsel in the underlying construction-bond

dispute. (Doc. 30 at 7–8). Mr. Goering emailed counsel for Plaintiff in July 2018 to confirm his

representation of Defendant Rami Batshoun. (See Doc. 30-2 at 1–4). So this alternative method

appears reasonably calculated, under the circumstances, to provide Defendants with notice of the



                                                  3
 Case: 2:19-cv-05523-JLG-KAJ Doc #: 34 Filed: 05/06/20 Page: 4 of 5 PAGEID #: 223




action. See, e.g., U.S. Commodity Futures Trading Comm’n v. Aliaga, 272 F.R.D. 617, 619 (S.D.

Fla. 2011) (collecting cases) (“Courts have permitted alternative service of process through various

means, including by e-mail and/or service on local counsel.”).

       Plaintiff also requests to serve Defendant Rami Batshoun via his business email address

and LinkedIn account. (Doc. 30 at 8–9). Plaintiff provides evidence of Rami Batshoun’s LinkedIn

profile and his known business email address. (See Doc. 30-1, ¶ 13; id. at 8, 17). “Courts have

repeatedly found that email service is not prohibited by the Hague Convention.” Med. Protective

Co., 2014 WL 12653861, at *1 (citing Lexmark, Int’l, Inc., 291 F.R.D. at 174–75 (collecting

cases)). And “the district court may order service by email as an alternative method of service

pursuant to Fed. R. Civ. P. 4(f)(3), where appropriate.” Med. Protective Co., 2014 WL 12653861,

at *1. The same is true regarding social media. See, e.g., Entrepreneur Media, Inc. v. Casey, No.

818CV01058JLSAGR, 2018 WL 6424515, at *2 (C.D. Cal. Oct. 1, 2018) (permitting service by

email and messages to defendant’s social media accounts where plaintiff was unable to locate or

serve defendant personally); Kipu Sys., LLC v. ZenCharts, LLC, No. 17-24733-CIV, 2018 WL

8264634, at *2 (S.D. Fla. Mar. 29, 2018) (permitting international service via defendants’ LinkedIn

accounts and publication on plaintiff’s website).

       Importantly, it is worth noting that these Defendants most likely already know about this

lawsuit. Indeed, on his LinkedIn account, (see Doc. 30-1), Defendant Rami Batshoun identifies

himself as the “President/Owner” of Defendant LINKOLOGY, which has already been served in

this case, (see Doc. 24). So with regard to due process concerns, Defendants have already had a

chance to object or otherwise appear in this matter.

       Based on the foregoing, the Court finds that Plaintiff has demonstrated that the

circumstances of this case warrant an order authorizing alternative service. Plaintiff lacks a



                                                 4
 Case: 2:19-cv-05523-JLG-KAJ Doc #: 34 Filed: 05/06/20 Page: 5 of 5 PAGEID #: 224




physical address for Defendants in Morocco or elsewhere, so there is no means by which personal

service can be made. It is hereby ORDERED that Plaintiff is authorized to serve Defendants

National Property Management, LLC, Rami Batshoun, and Randa Batshoun via local counsel, as

well as Rami Batshoun’s business email address and LinkedIn account. Given that Rami Batshoun

and Randa Batshoun are married and Randa Batshoun is the sole member of Defendant National

Property, (see Doc. 30 at 4), service on any of the three Defendants will suffice. Plaintiff is

DIRECTED to file a Proof of Service within fourteen (14) days of effecting service.

    Finally, Plaintiff notes that the Moroccan government has suspended circulation of the printed

news due to the COVID-19 pandemic. (Doc. 30 at 9). Should Plaintiff’s alternative means of

service fail, Plaintiff is DIRECTED to file a status report with the Court and identify a Moroccan

publication (either in print or electronic) likely to reach Defendants in accordance with Rule

4(f)(3).

    IV.       CONCLUSION

           For the foregoing reasons, Plaintiff’s Motion to Allow Alternative Methods of International

Service (Doc. 30) is GRANTED.

           IT IS SO ORDERED.



Date: May 6, 2020                                       /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    5
